Citation Nr: 1311616	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2011, the Board remanded the case to the RO for further development.  

In April 2012, the Board denied the Veteran's claims for higher schedular evaluations for his service connected bilateral hearing loss and referred to the RO for appropriate action the issue of entitlement to a TDIU.  The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2012 order, granted the parties' joint motion for remand, modified the Board's January 2012 decision to the extent that it referred rather than remanded the Veteran's TDIU claim and remanded the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2012 motion for remand, the parties, citing the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), agreed that the Board's April 2012 decision should be modified to remand rather than refer the Veteran's TDIU claim.  Thus, the Board must remand this matter for compliance with the Court's December 2012 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled.). 

As the Board noted in the April 2012 decision, the examiner who conducted the Veteran's September 2011 VA examination linked his tinnitus to his service-connected bilateral hearing loss and the Board referred the tinnitus issue to the RO for its initial consideration.  Although his tinnitus claim would generally be referred to the RO for its initial consideration, here the adjudication of the tinnitus claim may impact the TDIU claim.  The tinnitus claim is thus inextricably intertwined with the TDIU claim and the Board will thus also remand the tinnitus claim to the RO for appropriate development and adjudication.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Further, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Finally, the record shows that the Veteran receives ongoing treatment from the Memphis VA Medical Center.  However, his post-May 2011 treatment records from this facility do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, the appeal is REMANDED for the following actions:

1.  Associate, physically or electronically, the Veteran's post-May 2011 treatment records from the Memphis VA Medical Center with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Provide the Veteran with notice of the laws and regulations governing entitlement to service connection for tinnitus and to a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

3.  Adjudicate the Veteran's tinnitus claim.

4.  Then provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.

In providing an answer to the above question, the examiner should comment on the September 2011 VA examiner's opinion that the Veteran's hearing loss has had a significant negative effect on his ability to function in occupational and daily activities involving communication.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  Then adjudicate the claim for a TDIU.  In doing so, the RO must specifically consider whether this case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

